Order affirmed, with costs. Memorandum: We think the finding of the jury that the plaintiff was not contributorily negligent *965was not against the weight of the evidence. The failure of the plaintiff to prove that the men who worked on the roof, after the defendant’s crew had-left the plaintiff’s premises, did not cause the fire presented a situation where the inference that the defendant negligently caused the fire was not the only reasonable inference which could have been drawn from the evidence. For this reason, the verdict was properly set aside and a new trial granted. All concur. (The order sets aside the verdict of the jury in favor of plaintiff and grants a new trial in an action for property damage alleged to have been caused to plaintiff’s buildings by the negligent starting of a fire.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.